UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C. 20549 FORM 10-Q xQUARTERLYREPORTUNDER SECTION 13 OR 15(D) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended June 30, 2013 oTRANSITION REPORT UNDER SECTION 13 OR 15 (d) OF THE SECURITIES EXCHANGE ACT For the transition period from to Commission File number000-30262 VISUALANT, INCORPORATED (Exact name of registrant as specified in charter) Nevada 90-0273142 (State or other jurisdiction ofincorporation or organization) (I.R.S. Employer Identification No.) 500 Union Street, Suite 420, Seattle, Washington USA 98101 (Address of principal executive offices) (Zip Code) 206-903-1351 (Registrant's telephone number, including area code) N/A (Former name, address, and fiscal year, if changed since last report) Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days.Yesx No o Indicate by checkmark whether the registrant is a large accelerated filer, an accelerated filer or a non-accelerated filer (See the definitions of “large accelerated filer,” “accelerated filer,” “non-accelerated filer” and “smaller reporting company” in Rule 12b-2 of the Exchange Act). Large accelerated filer oAccelerated filer oNon-accelerated filer oSmaller reporting company x Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act).Yes o No x The number of shares of common stock, $.001 par value, issued and outstanding as ofAugust 14, 2013: 166,679,149 shares 1 TABLE OF CONTENTS Page Number PART I FINANCIAL INFORMATION 3 ITEM 1 Financial Statements (unaudited except as noted) 3 Consolidated Balance Sheets as of June 30, 2013 and September 30, 2012 (audited) 3 Consolidated Statements of Operationsfor the three and nine months ended June 30, 2013 and 2012 4 Consolidated Statements of Cash Flowsfor the nine months ended June 30, 2013 and 2012 5 Notes to the Financial Statements 6 ITEM 2 Management's Discussion and Analysis of Financial Condition and Results of Operation 18 ITEM 3 Quantitative and Qualitative Disclosures About Market Risk 25 ITEM 4 Controls and Procedures 25 PART II OTHER INFORMATION 26 ITEM 1A. Risk Factors 26 ITEM 2 Unregistered Sales of Equity Securities and Use of Proceeds 30 ITEM 5 Other Information 31 ITEM 6 Exhibits and Reports on Form 8-K 31 SIGNATURES 32 2 ITEM 1. FINANCIAL STATEMENTS VISUALANT, INC. AND SUBSIDIARIES CONSOLIDATED BALANCE SHEETS June 30, 2013 September 30, 2012 ASSETS (Audited) CURRENT ASSETS: Cash and cash equivalents $ $ Restricted cash - Accounts receivable, net of allowance of $40,750 and $16,750, respectively Prepaid expenses Inventories Refundable tax assets Total current assets EQUIPMENT, NET OTHER ASSETS Intangible assets, net Goodwill Other assets TOTAL ASSETS $ $ LIABILITIES AND STOCKHOLDERS' (DEFICIT) EQUITY CURRENT LIABILITIES: Accounts payable - trade $ $ Accounts payable - related parties Accrued expenses Accrued expenses - related parties - Deferred revenue - Convertible notes payable - Derivative liability - warrants - Notes payable - current portion of long term debt Total current liabilities LONG TERMLIABILITIES: Long term debt COMMITMENTS AND CONTINGENCIES - - STOCKHOLDERS' (DEFICIT) EQUITY: Preferred stock - $0.001 par value, 50,000,000 shares authorized, no shares issued and outstanding - - Common stock - $0.001 par value, 500,000,000 shares authorized, 166,677,149 and 90,992,954 shares issued and outstanding at 6/30/13 and 9/30/12, respectively Additional paid in capital Accumulated deficit ) ) Total stockholders' (deficit) equity ) Noncontrolling interest TOTAL LIABILITIES AND STOCKHOLDERS' (DEFICIT) EQUITY $ $ The accompanying notes are an integral part of these consolidated financial statements. 3 VISUALANT, INC. AND SUBSIDIARIES CONSOLIDATED STATEMENTS OF OPERATIONS Three Months Ended, Nine Months Ended, June 30, 2013 June 30, 2012 June 30, 2013 June 30, 2012 REVENUE $ COST OF SALES GROSS PROFIT RESEARCH AND DEVELOPMENT EXPENSES SELLING, GENERAL AND ADMINISTRATIVE EXPENSES OPERATING LOSS ) OTHER INCOME (EXPENSE): Interest expense ) Other income Loss on change - derivative liability warrants ) - ) - Loss on purchase of warrants and additional investment right - - ) - Total other expense ) LOSS BEFORE INCOME TAXES ) Income taxes - current benefit ) NET LOSS ) NONCONTROLLING INTEREST ) ) ) NET (LOSS) ATTRIBUTABLE TO VISUALANT, INC. AND SUBSIDIARIES COMMON SHAREHOLDERS $ ) $ ) $ ) $ ) Basic and diluted income (loss) per common shareattributable to Visualant, Inc. and subsidiaries common shareholders- Basic and diluted income (loss) per share $ ) $ ) $ ) $ ) Weighted average shares of common stock outstanding- basic and diluted The accompanying notes are an integral part of these consolidated financial statements. 4 VISUALANT, INC. AND SUBSIDIARIES CONSOLIDATED STATEMENTS OF CASH FLOWS Nine Months Ended, June 30, 2013 June 30, 2012 CASH FLOWS FROM OPERATING ACTIVITIES: Net loss $ ) $ ) Adjustments to reconcile net loss to net cash provided by (used in) operating activities Depreciation and amortization Issuance of capital stock for services and expenses Issuance of warrants for services and expenses - Issuance of capital stock for accrued liabilities Stock based compensation (Loss) on sale of assets ) ) Loss on purchase of warrants and additional investment right - Loss on change - derivative liability warrants - Provision for losses on accounts receivable - Changes in operating assets and liabilities: Accounts receivable Prepaid expenses Inventory ) Accounts payable - trade and accrued expenses Deferred revenue ) Income tax receivable ) ) CASH (USED IN) PROVIDED BY OPERATING ACTIVITIES ) CASH FLOWS FROM INVESTING ACTIVITIES: Capital expenditures ) Proceeds from sale of equipment NET CASH (USED IN) PROVIDED BY INVESTING ACTIVITIES: ) CASH FLOWS FROM FINANCING ACTIVITIES: Proceeds from line of credit ) Repayment of debt ) ) Proceeds from the issuance of common stock Repayments of capital leases ) ) Change in noncontrolling interest ) NET CASH PROVIDED BY FINANCING ACTIVITIES NET INCREASE IN CASH AND CASH EQUIVALENTS CASH AND CASH EQUIVALENTS, beginning of period CASH AND CASH EQUIVALENTS, end of period $ $ Supplemental disclosures of cash flow information: Interest paid $ $ Taxes paid $
